Citation Nr: 1607611	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the rating for bilateral pes planus with plantar fasciitis, bilateral status post bunionectomy, osteotomies, and hammertoe contracture corrections (bilateral foot disability) from 30 percent to 10 percent, effective May 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1990 to October 1995, August 1999 to September 1999, and December 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The matter was previously remanded by the Board in September 2012, and has since been returned to the Board for further appellate review.


FINDING OF FACT

The 30 percent rating for the Veteran's bilateral foot disability was reduced without observation of regulatory requirements.


CONCLUSION OF LAW

The reduction of a 30 percent rating for the Veteran's bilateral foot disability to 10 percent disabling effective May 1, 2008, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  
The VCAA is not applicable, however, where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim of restoration of her bilateral foot disability rating to 30 percent, effective May 1, 2008.

In light of the Board's favorable decision, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

The Board also finds compliance with the September 2012 remand directives.  In September 2012, the Board remanded the matter to afford the Veteran a hearing before a decision review officer.  In January 2013, the RO notified the Veteran of her scheduled hearing.  In a January 2013 letter, the Veteran elected to have a VA examination instead of a hearing.  The examination was provided.  As all required development has been accomplished in accordance with the Board's remand directives, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Propriety of Rating Reductions

The Veteran contends that the reduction of her bilateral foot disability evaluation from 30 percent to 10 percent disabling effective May 1, 2008 was improper because the evidence of record did not show a sustained improvement in her condition.  

The provisions of 38 C.F.R. § 3.105(e) (2015) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after certain procedural guidelines are followed.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition). 

Under 38 C.F.R. § 3.105(e) (2015), where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated, including the detailed reasons for the proposed reduction.  The beneficiary must then be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (2015).  Specifically, a September 2007 rating decision by the St. Petersburg, Florida RO proposed to decrease the rating for the Veteran's bilateral foot disability from 30 percent to 0 percent disabling.  The Veteran was notified of this proposed action by a September 2007 letter, and she was informed of her procedural rights, including the right to request a hearing and submit additional evidence.  In an October 2007 letter, more than 30 days after the September 2007 notification letter, the Veteran requested a hearing and additional time to provide medical documentation.  The RO determined the hearing request to be untimely, and a hearing was not provided prior the February 2008 rating decision that reduced the disability rating for the Veteran's bilateral foot disability from 30 percent to 10 percent disabling.  As noted above, in September 2012 the Board remanded the matter to afford the Veteran a hearing before a decision review officer.  Following the Remand, the Veteran elected to have a VA examination instead of a hearing.  Accordingly, the procedural requirements of 38 C.F.R. § 3.105(e) (2015) have been met.

Additional requirements are set forth in 38 C.F.R. § 3.344 (2015) for disability ratings that have continued for 5 years or more at the same level.  In this case, the Veteran's bilateral foot disability was rated as 30 percent disabling from October 19, 2000 until December 1, 2003 when she returned to active duty for 11 months.  Following her separation from active duty, her bilateral foot disability continued to be rated as 30 percent disabling from November 7, 2004 until April 30, 2008, for a total combined period of over 5 years.  

Where, as in this case, a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2015).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence. Kitchens v. Brown, 7 Vet. App. 320 (1995).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 (2015) renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's bilateral foot disability is rated under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5276 (2015).  That DC provides for a 10 percent rating for moderate pes planus, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.

Historically, service connection for the Veteran's bilateral foot disability was established by a March 1996 rating decision, and an initial 10 percent rating was assigned.  In a May 2003 rating decision, the RO granted a higher 30 percent rating, effective October 2000.  The basis for that increase was evidence, including a June 2001 VA examination, showing continuous treatment and complaint of painful feet due to pes planus, painful heels, plantar fasciitis, edema with prolonged use or standing, and an abnormal bone scan.  

In August 2007 the Veteran underwent another VA foot examination.  At that time the Veteran reported pain in the plantar aspect of both feet after standing or walking for periods of time greater than 15 minutes.  She reported using orthotics in the past with some success, but did not have a pair presently.  The examiner noted that the Veteran's medical history was significant for bilateral bunionectomies and arthroplasties.  Upon examination, it was noted that the Veteran's prior bilateral hallux valgus was not present as it had been surgically corrected.  There was no evidence of painful motion, edema, weakness, instability, or specific tenderness.  There was no evidence of abnormal weight-bearing, and her gait pattern was normal.  The Achilles tendon alignment was normal bilaterally with no pain in the Achilles tendon upon manipulation.  The examiner noted that x-rays were reviewed, but the official radiological report was not.

The August 2007 radiology report was significant for abnormal findings with an impression of status post bunionectomy.

In the September 2007 rating decision that proposed the reduction for the Veteran's bilateral foot disability, the RO cited to the August 2007 VA examination report.  The RO concluded that, "based on the current objective evidence," the Veteran's bilateral foot disability was proposed to be decreased to 0 percent disabling.

The Veteran submitted an October 2007 private treatment record in which she reported ongoing pain in the metatarsal and heels bilaterally.  She reported that she was unable to stand for long periods of time due to severe discomfort.  Upon examination there was edema and pain upon manipulation of the sub-first through fifth metatarsals and heel.  The Veteran was advised to stay off her feet as much as possible and seek physical therapy.

In the February 2008 rating decision, the RO reduced the Veteran's bilateral foot disability from 30 percent to 10 percent disabling.  The RO considered the August 2007 VA examination report, the October 2007 private medical record, and the Veteran's light duty request that she submitted to her employer.  The RO concluded that "based on your current symptoms of chronic bilateral foot pain, we feel that a 10 percent [rating] most closely approximates to your current level of disability."  

In both the September 2007 and February 2008 rating decisions, the RO failed to comply with the requirements of 38 C.F.R. § 3.344 (2015).  In particular, the 
Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The Board has reached this conclusion because nothing found in the August 2007 VA examination, or in any of the other medical evidence found in the claims file at the time of the reduction, indicates that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a) (2015).  Instead, the August 2007 examiner, and the 2008 rating decision addressed the current level of severity of the Veteran's bilateral foot disability.  

Moreover, the contemporaneous evidence of record did not support a finding of sustained improvement over time.  In this regard, the October 2007 record showed ongoing chronic pain, pain upon manipulation, and edema with use, which are 30 percent disability rating criteria under 38 C.F.R. § 4.71a DC 5276 (2015).  The Board finds it significant that similar symptomatology, including an abnormal bone scan, provided the basis for the RO's May 2003 rating decision that initially increased the Veteran's bilateral foot disability rating to 30 percent.

In sum, the RO failed to consider and apply the provisions of 38 C.F.R. § 3.344 (2015). Therefore, the reduction is void ab initio, and restoration of the 30 percent rating for the Veteran's bilateral foot disability is warranted as of May 1, 2008.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282   (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. at 325; Brown, 5 Vet. App. at 419.


ORDER

Restoration of a 30 percent disability rating for service-connected bilateral foot disability, effective May 1, 2008, is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


